Citation Nr: 1638338	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU) on an extrachedular basis under 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2006 rating decision, by the Des Moines, Iowa, Regional Office (RO), which, in part, denied the claim of entitlement to TDIU.  The Veteran perfected a timely appeal to that decision.  

In November 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2011.  In October 2011, the Board again remanded the claim on appeal to the RO for additional development.  Specifically, to schedule the Veteran for a VA examination to determine the effect, if any, that his service-connected disabilities had on his employability.  Following the requested development, another SSOC was issued in July 2012.  

In November 2012, the Board again remanded the case for further evidentiary development.  Following the requested development, another SSOC was issued in November 2013.  

In a March 2015 decision, the Board denied the claim of entitlement to a TDIU, to include on an extra-schedular basis.  In June 2015, the Veteran filed a motion for reconsideration of the March 2015 Board decision.  In August 2015, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1000, 20.1001 (2015).  

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2016 joint motion for remand (JMR) and Court Order vacated the Board's March 2015 decision and remanded it to the Board pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.  

In an August 2016 statement to the Board, the Veteran's representative waived initial RO consideration of a vocational opinion, dated in August 2016, that was associated with the record after issuance of a November 2013 SSOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the claim has returned to the Board following the Court's actions, in a statement dated in August 2016, the Veteran's attorney has requested a videoconference hearing.  The attorney specifically requested that the videoconference hearing be a "three way" hearing with the Veteran located at the Des Moines, Iowa RO, and the attorney at the San Diego, California RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a "three way" videoconference Board hearing, (San Diego, Des Moines, Washington DC.) and provide adequate notice to the Veteran and his attorney of this hearing in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




